United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3422
                         ___________________________

                                John Joseph Douglas

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                    ____________

                             Submitted: March 6, 2019
                              Filed: March 11, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       John Douglas was found guilty of being a felon in possession of a firearm, and
he was sentenced to 240 months in prison. His sentence was enhanced under the
Armed Career Criminal Act, 18 U.S.C. § 924(e) (felon in possession who has three
prior convictions for “violent felony” shall be imprisoned not less than 15 years).
Douglas later filed a 28 U.S.C. § 2255 motion challenging his sentence as an armed
career criminal. The motion was denied, based in part on the district court’s1
conclusion that Douglas’s two prior Minnesota convictions for first-degree aggravated
robbery qualified as “violent felon[ies]” for purposes of section 924(e). The district
court then granted Douglas a certificate of appealability regarding that conclusion, and
he appeals.

       After careful de novo review, we conclude that Douglas’s prior convictions
were properly classified as “violent felon[ies].” See United States v. Libby, 880 F.3d
1011, 1013, 1016 (8th Cir. 2018) (by its terms, first-degree aggravated robbery under
Minnesota law minimally requires that defendant communicate threat of violent force;
as such, elements of offense categorically present “violent felony”); see also United
States v. Salean, 583 F.3d 1059, 1060 n.2 (8th Cir. 2009) (for purposes of determining
whether prior conviction qualified as “violent felony,” it was irrelevant that prior
conviction was premised on aiding-and-abetting theory of liability). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                          -2-